DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9, 11-15, 17, 18 and 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fripp et al. (WO 2016/039719, hereafter Fripp).
With regards to claim 1, it discloses (para 28) a method for producing a plug in a wellbore within a downhole environment, comprising: introducing a magnetorheological fluid into the wellbore and extending across a perimeter of the wellbore (Fig. 1B and 1C, the plug 26 has constant contact with the outer perimeter of the wellbore 10); exposing the magnetorheological fluid to a magnetic field to form a base plug within the wellbore (para 26), wherein the base plug (element 26) comprises a viscoelastic solid derived from the magnetorheological fluid extending across the perimeter of the wellbore (Fig. 1B and 1C, the plug 26 has constant contact with the outer perimeter of the wellbore 10); and introducing a cement slurry into the wellbore and onto the base plug to form a cement plug on the base plug (para 28).	
With regards to claim 2, it discloses introducing a permanent magnet into the wellbore prior to introducing the magnetorheological fluid (para 16, 60).
With regards to claim 3, it discloses introducing a detachable tool (element 22) comprising the permanent magnet into the wellbore (shown detaching in Fig. 1a-c).
With regards to claim 4, it discloses disengaging the detachable tool from a work string (20) after introducing the magnetorheological fluid and prior to introducing the cement slurry (para 69).
With regards to claim 5, it discloses moving the work string (20) uphole away from the detachable tool after the disengagement (Fig. 1C).
With regards to claim 6, it discloses hydraulically, pneumatically, mechanically, or electrically disengaging the detachable tool from the work string (para 26).
With regards to claim 8, it discloses the magnetorheological fluid comprises a carrier fluid, magnetic particles, and an additive selected from the group consisting of suspension agent, thixotropic agent, anti-wear agent, anti-corrosion agent, friction modifier, biocide and any combination thereof (para 15, 54, 55).
With regards to claim 9, it discloses the carrier fluid comprises mineral oil, synthetic hydrocarbon oil, silicone oil, glycol, and any combination thereof (para 55), and wherein the magnetic particles comprise iron, carbonyl iron, magnetic stainless steel, nickel, nickel alloy, cobalt, cobalt alloy, iron-cobalt alloy, and any combination thereof (para 57).
With regards to claim 11, it discloses a method for producing a plug in a wellbore within a downhole environment, comprising: positioning a permanent magnet (element 24A, B, para 16, 60) in the wellbore; introducing a magnetorheological fluid having a first viscosity into the wellbore; exposing the magnetorheological fluid to a magnetic field downhole generated by the permanent magnet, wherein a viscoelastic solid derived from the magnetorheological fluid is produced that extends across a perimeter of the wellbore (Fig. 1B and 1C, the plug 26 has constant contact with the outer perimeter of the wellbore 10), wherein the viscoelastic solid has a second viscosity greater than the first viscosity (para 26); introducing a cement slurry into the wellbore and onto the base plug (26); and forming a cement plug (para 28, 69) on the base plug from the cement slurry.
With regards to claim 12, it discloses introducing a detachable tool (22) comprising the permanent magnet (24A, B) into the wellbore (Fig. 1A-1C).
With regards to claim 13, it discloses disengaging the detachable tool from a work string (20) after introducing the magnetorheological fluid and prior to introducing the cement slurry (para 69).
With regards to claim 14, it discloses moving the work string (20) uphole away from the detachable tool after the disengagement (Fig. 1C).
With regards to claim 15, it discloses hydraulically, pneumatically, mechanically, or electrically disengaging the detachable tool from the work string (para 26).
With regards to claim 17, it discloses the magnetorheological fluid comprises a carrier fluid, magnetic particles, and an additive selected from the group consisting of suspension agent, thixotropic agent, anti-wear agent, anti-corrosion agent, friction modifier, biocide and any combination thereof (para 15, 54, 55).
With regards to claim 18, it discloses the carrier fluid comprises mineral oil, synthetic hydrocarbon oil, silicone oil, glycol, and any combination thereof (para 55), and wherein the magnetic particles comprise iron, carbonyl iron, magnetic stainless steel, nickel, nickel alloy, cobalt, cobalt alloy, iron-cobalt alloy, and any combination thereof (para 57).
With regards to claim 20, it discloses a downhole plug for plugging a wellbore within a downhole environment, comprising: a base plug comprising a permanent magnet (element 24A, B, para 16, 60) and a viscoelastic solid derived from a magnetorheological fluid (para 26) and extending across a perimeter of the wellbore (Fig. 1B and 1C, the plug 26 has constant contact with the outer perimeter of the wellbore 10); a cement plug (para 28, 69) positioned on the base plug; a detachable tool (22) contained in at least the base plug and the cement plug; and wherein the permanent magnet (24A, B) is coupled to the detachable tool.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fripp in view of Nguyen et al. (US 9181470).
With regards to claims 10 and 19, Fripp shows all the limitation of the present invention except, it does not specifically disclose that the viscoelastic solid derived from the magnetorheological fluid has a second viscosity at least 100 times greater than the first viscosity.  Nguyen et al. discloses (col. 10:4-10) that viscosity of MR fluid may change drastically depending on the magnetic field applied. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the viscosities disclosed in Nguyen et al. when operating the system of Fripp.  This would be done because these are common viscosity values when dealing with rheological fluids.
Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive. 
It is the assertion of the applicant that Fripp does not disclose a base plug formed from a magnetorheological fluid that extends across a perimeter of the wellbore.  The examiner respectfully traverses this assertion.  The argument that the applicant is making in the response dated 6/8/22 is that the plug of Fripp does not extend across the “diameter” of the well, not the “perimeter”, because element 22 is still within element 26 downhole.  Element 26 contacts all of the perimeter of the wellbore 10. 
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/               Primary Examiner, Art Unit 3676